Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
Claims 20 & 21 have been cancelled by Applicant.
Claims 1-19 are examined herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output device of claims 10-11, the indicator of claims 10-11, and the display of claim 19 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“This invention relates to…”); 2) uses phrasing and construction reserved for claims (“comprising” and “comprises”); and 3) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the . Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 25, “activation switch 21” is inconsistent with --activation switch 211--.  
Appropriate correction is required.
 
Claim Objections
Claims 1-9, 11-13, & 15-19 are objected to because of the following informalities:  
in claims 1 & 15, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75;
in claims 2-9, 11-13, & 17-18, please change “characterized in that” to --wherein--, for consistency with U.S. practice; and
in claims 16 & 19, please lower the case of each step (e.g. --1) locating). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 5, the term “preferably” renders the claim vague and indefinite since it is unclear whether the claimed suction device is required to generate a negative pressure. 
RE Claim 10, the use of “optionally” renders the claim vague and indefinite since it is unclear whether the claim positively requires “at least one control unit…” As an aside, the claim would be unclear and incomplete if “at least one control unit” was not implemented, as there would be no result of the sensed lighting. 
Further RE Claim 10, the phrase “…optionally an indicator or output device,” in the last line, is further unclear because, in addition to the question of whether the indicator/output device is further required, it is unclear how the indicator/output device would further affect the claimed invention. In other words, would the indictor be adjusted by the control unit? Lastly, what constitutes an output device*, since there appears to be no mention of such a device in the instant disclosure? (As the output device is not yet positively claimed, this comment* is provided for compact prosecution).
Claim 10 recites the limitation “the adjustable lighting intensities” in lines 7-8 and Claim 18 recites the limitations “the receiving tube” and “the blinding cone” in line 3.  There is insufficient antecedent basis for each limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 12, & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Langhammer (DE 102016124986).
For Claim 1, Langhammer discloses an active insect capturing device (see attached translation, discussion of insect trapping starting in [0003-5]) comprising a capture opening having an opening edge (“round inlet opening 100,” [0019]), at least one glare light source (light source 12,120 as discussed in [0011]), an insect trap (the interior of the vacuum 2, in the same manner as the instant invention) and at least one receiving chamber (10) having at least one chamber wall (sidewall of funnel 10), wherein the active insect capturing device comprises at least one carrying handle and is portable (on the right side of Fig. 1).
For Claim 2, Langhammer discloses an active insect capturing device (see attached translation, discussion of insect trapping starting in [0003-5]) comprising a capture opening having an opening edge (“round inlet opening 100,” [0019]), at least one glare light source (light 
For Claim 15, Langhammer discloses a kit (note that ‘a kit’ is merely defined by the vacuum cleaner 2 and the attachment, Fig. 1; thus, the claim is addressed in the same way as claim 2 above) comprising an active insect capturing device (see attached translation, discussion of insect trapping starting in [0003-5]) comprising a capture opening having an opening edge (“round inlet opening 100,” [0019]), at least one glare light source (light source 12,120 as discussed in [0011]), and at least one receiving chamber (10) having at least one chamber wall (side wall of funnel 10), wherein the active insect capturing device is a removable vacuum cleaner attachment for a vacuum cleaner and has a carrying handle (vacuum 2, the vacuum with a handle, shown on the far right of Langhammer, Fig. 1; this is in the same manner as the instant invention, note that all embodiments with a connector for a vacuum, Figs. 1-5 & 8-9 do not provide a carrying handle on the attachment portion, but rather on the vacuum, Fig. 1 & 9); and wherein the insect capturing device is fastenable to an end of a vacuum cleaner tube (the end of vacuum 2 which forms a tube, as discussed in the title, for example “…for attachment to suction pipes…”).
For Claim 3, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses characterized in that the at least one glare light source is 
For Claim 5, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses characterized in that the insect trap comprises a suction device which preferably generates a negative pressure [0010, 12, & 15-16].
For Claim 12, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses characterized in that the at least one glare light source shines directly through the capture opening and/or that the glare light source is located behind the capture opening and/or in the receiving chamber (due to the position of the light source 12,120, as illustrated in Fig. 1, the light 12,120 shines through and is positioned behind the opening 100, and within the chamber formed by the funnel).
For Claim 14, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses further comprising an energy generating device and/or an energy storage unit (“battery-powered, portable hand-held vacuum cleaners,” [0002, 13, 20]) with which the at least one glare light source is supplied with energy (in order for the light sources to be powered and work as intended, the lights 12,120 must be powered by the battery, as there are no other power sources disclosed).
For Claim 16, Langhammer, in the normal use of the device as addressed in claim 2, for instance, discloses a method for capturing insects [0003-5] with an insect capturing device (Fig. 1), comprising a capture opening having an opening edge (“round inlet opening 100,” [0019]), at least one glare light source (light source 12,120 as discussed in [0011]), an insect trap (vacuum 2) and at least one receiving chamber (10) having at least one chamber wall sidewall of funnel 10), wherein the active insect capturing device comprises at least one carrying handle and is 
For Claim 17, Langhammer discloses the method according to claim 16, and Langhammer further discloses characterized in that the capturing of the insect does not require setting the insect capturing device on the surface (the disclosure of the device discusses a “hand-held vacuum,” and nothing indicates setting the vacuum down in order to catch the insect [0003, 10]).

Claims 1, 3, 4, 7, 12, 14, & 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Reime (US PGPub 2007/0039234).
For Claim 1, Reime discloses an active insect capturing device (the device 10 of Reime is used for capturing living insects, as discussed starting in [0022-23]) comprising a capture opening (the opening on the left end of 20, Figs. 1 & 3) having an opening edge (the edge of 20), at least one glare light source (12), an insect trap (13) and at least one receiving chamber (14) having at least one chamber wall (14a), wherein the active insect capturing device comprises at least one carrying handle (19) and is portable (“hand-held device,” [0022]).
For Claim 3, Reime discloses the active insect capturing device according to claim 1, and Reime further discloses characterized in that the at least one glare light source is adapted and 
For Claim 4, Reime discloses the active insect capturing device according to claim 1, and Reime further discloses characterized in that the at least one chamber wall and/or the opening edge are/is transparent and/or translucent (“As the trap area is preferably transparent at least in the front region,” [0024], both the chamber wall and the opening edge are transparent).
For Claim 7, Reime discloses the active insect capturing device according to claim 1, and Reime further discloses characterized in that the receiving chamber is a receiving tube and the capture opening is formed on an end of the receiving tube (wherein the receiving chamber is clearly illustrated as a cylindrical tube, represented by trap sleeve 20 in Fig. 6).
For Claim 12, Reime discloses the active insect capturing device according to claim 1, and Reime further discloses characterized in that the at least one glare light source shines directly through the capture opening and/or that the glare light source is located behind the capture opening and/or in the receiving chamber (light source 12 is located within the receiving chamber, Fig. 3, such that light shines through the capture opening to area 24).
For Claim 14, Reime discloses the active insect capturing device according to claim 1, and Reime further discloses further comprising an energy generating device and/or an energy storage unit with which the at least one glare light source is supplied with energy (“The light source is supplied with power, for example, from a battery 26 in the battery compartment 25,” [0034]; a battery is an energy storage unit).
For Claim 16, Reime discloses a method for capturing insects (in normal use of the device of Reime) with an insect capturing device (the device 10 of Reime used for capturing living insects, as discussed starting in [0022-23]) comprising a capture opening (the opening on 
1) locating an insect on a surface (Abstract), 
2) blinding the insect with the at least one glare light source (the light source 12 of Reime would have the same blinding or disorienting effect as the instant invention, “dazzling,” [0023]),
3) moving the insect capturing device closer to the blinded insect (“Once the trap tube 20 has been slipped over the insect, the said trap area can be obscured in order to move the insect,” [0024], and as illustrated in Fig. 5), 
4) capturing the insect with the insect trap (“catch container 13 for collection and retention of the insects 30,” [0024]).
For Claim 17, Reime discloses the method according to claim 16, and Reime further discloses characterized in that the capturing of the insect does not require setting the insect capturing device on the surface (at least the handle of the device is not placed on the surface to catch the insect [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer and Southard (US PGPub 2014/0013655).
For Claim 6, Langhammer discloses the active insect capturing device according to claim 5.
Langhammer is silent to characterized in that said device comprises at least one filter and/or collection container through which air aspirated by the suction device is transported.
Southard, like prior art above, teaches an insect vacuum (title, disclosure), further comprising at least one filter (“HEPA and other filters can also be used to screen air exhausted from the device to trap unwanted particles,” [0046]) and/or collection container (“a collection bag 30,” [0025]) through which air aspirated by the suction device is transported.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the conventional vacuum cleaner as taught by Langhammer with at least one of a filter or a container through which at least a portion of the air sucked in by the vacuum passes as taught by Southard, in order to avoid blowing contamination into the air, as is well known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer and Younts (US PGPub 2012/0137569).
For Claim 7, Langhammer discloses the active insect capturing device according to claim 1.
Langhammer is silent to characterized in that the receiving chamber is a receiving tube and the capture opening is formed on an end of the receiving tube.
Younts, like prior art above, teaches an insect trapping vacuum (title, disclosure), further comprising a receiving chamber is a receiving tube (hose 12 is cylindrical) and a capture opening is formed on an end of the receiving tube (at funnel 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the receiving chamber of Langhammer to be cylindrical as taught by Younts, in order to provide a hose which allows the user to reach insects farther away.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer and Chan (US PGPub 2004/0068917).
For Claim 8, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses characterized in that the at least one glare light source is formed by at least one LED (12, [0011]) or by a plurality of interconnected LEDs (“LED strip” [0011]), 
Langhammer is silent to the LED(s) emitting light in the UV range.
Chan, like prior art above, teaches an insect trapping device (title, disclosure) further comprising an annular light source (16) using UV wavelengths [0009].
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer and Weber-Grabau (US PGPub 2016/0245916).
For Claim 9, Langhammer discloses the active insect capturing device according to claim 1.
Langhammer is silent to characterized in that the at least one glare light source is formed by or comprises a laser emitting light in the UV range.
It would have been an obvious substitution of functional equivalents to substitute the LED of Langhammer and Turpin with a laser light source as taught by Weber-Grabau (the equivalence of LEDs and lasers to solve the same problem discussed in [0021]), in order to provide a suitable light source for disorienting the target insect, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claims 10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Langhammer.
For Claim 10, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses further comprising at least one brightness sensor for determining the brightness in the surroundings of the insect (wherein the “brightness sensor” discussed in [0012] would sense the surroundings of the insect, since it senses within the room or 
Langhammer is silent to a data processing device and optionally at least one control unit for adjusting the lighting intensity of the glare light source and/or optionally an indicator or output device.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a controller and data processing device to affect the intensity of the light source of Langhammer, in order to provide an automated adjustment, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 18, Langhammer discloses the method according to claim 16.
Langhammer is silent to characterized in that a flight reflex of the insect is triggered between steps 3) and 4) by nudging the insect with the receiving tube and/or by removing the blinding cone.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to, in performing the method of Langhammer as outlined above, jostle the vacuum, and thus nudge the insect with the device, if the vacuum was unable to pick up the insect before, in order to provide the vacuum with a better vantage to suck the insect up in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Langhammer and Reid (US 2893161).
For Claim 13, Langhammer discloses the active insect capturing device according to claim 1, and Langhammer further discloses characterized in that the at least one glare light source is formed by an annular glare light source (12 is circumferential around the base of the funnel), or is formed by multiple glare light sources arranged circumferentially. 
Langhammer is silent to the light source surrounding/ around the capture opening.
Reid, like prior art above, teaches a suction insect trap (title, disclosure), further comprising an annular light source (35) surrounding a capture opening (Figs. 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the annular light source 12,120 of Langhammer at the opening edge as taught by Reid, in order to allow the user better access to replace one or more LEDs, for example, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reime and Turpin (attached article from 2012).
For Claim 8, Reime discloses the active insect capturing device according to claim 1, and Reime further discloses characterized in that the at least one glare light source is formed by at least one LED (“LED,” [0023]) or by a plurality of interconnected LEDs.

However, Reime discloses “The light source 12 …is operated at a wavelength that is at least visible to the insect eye.”
As evidenced by Turpin, “Insects… perceive wavelengths of from 650 to 300 nanometers, including the ultraviolet range of the spectrum.” (paragraph 3 on page 2).
Thus, if the disclosure to Reime does not disclose the LED generating light in the UV range, then it would have been obvious at the time the invention was made to provide the LED of Reime with UV light as taught by Turpin, in order to disorient the insect without affecting the user’s sight. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reime, Turpin, and Weber-Grabau (US PGPub 2016/0245916).
For Claim 9, Reime discloses the active insect capturing device according to claim 1.
Reime is silent to characterized in that the at least one glare light source is formed by or comprises a laser emitting light in the UV range.
Reime fails to explicitly disclose the LED emitting light in the UV range.
However, Reime discloses “The light source 12 …is operated at a wavelength that is at least visible to the insect eye.”
As evidenced by Turpin, “Insects… perceive wavelengths of from 650 to 300 nanometers, including the ultraviolet range of the spectrum.” (paragraph 3 on page 2).
Thus, if the disclosure to Reime does not disclose the LED generating light in the UV range, then it would have been obvious at the time the invention was made to provide the LED of 
It would have been an obvious substitution of functional equivalents to substitute the LED of Reime and Turpin with a laser light source as taught by Weber-Grabau (the equivalence of LEDs and lasers to solve the same problem discussed in [0021]), in order to provide a suitable light source for disorienting the target insect, and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or teach the combination of elements amounting to the claimed insect capturing device comprising a capture opening, a glare light source, an insect trap, and a receiving chamber, especially requiring a brightness sensor and a controller element which compares the sensed brightness in the environment and displays a determination of probability of catching the insect. 
The criticality of the probability indicator is found at least on pages 14 & 21 of the instant invention, utilizing measured brightness to predict whether the device is likely to be successful, and informing the user of this via a display or indicator.
This prediction and associated display/indicator cannot be found in the art.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

  Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8109036 B1, US 8240082 B1, & US 8141291 B2 are cited for the disclosure of lighting supports within an airstream.
The following disclosures establish the state of the art in insect suctioning traps, including handheld traps and suction devices: US 20050246944 A1, US 20070169403 A1, US 20050246945 A1, US 3965608 A, US 4449319 A, US 6651380 B2, KR 102238955 B1, DE 102009025526 A1, GB 2482406 A, DE 4327150 A1.
The following disclosures illustrate vacuum cleaners or vacuum cleaner attachments with light sources near the capturing opening: US 20120036675 A1, US 20020038488 A1, US 20070240275 A1.
US 20130298444 A1 discloses a light source for disorienting insects, [0039].
US 4132027 A is cited due to the similarity to the species of instant Fig. 6. 
US 1158542 A is cited for the light source position/mounting bracket. 
US 5870851 A & US 2778150 A are cited for the similarity in mounting technique. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643